Name: Commission Regulation (EC) No 739/2002 of 29 April 2002 amending Regulation (EC) No 710/2002 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R0739Commission Regulation (EC) No 739/2002 of 29 April 2002 amending Regulation (EC) No 710/2002 fixing the export refunds on products processed from cereals and rice Official Journal L 113 , 30/04/2002 P. 0016 - 0016Commission Regulation (EC) No 739/2002of 29 April 2002amending Regulation (EC) No 710/2002 fixing the export refunds on products processed from cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 13(3) thereof,Whereas:Commission Regulation (EC) No 710/2002(5) sets export refunds on products processed from cereals and rice; a check has shown that its Annex is not consistent with the measures presented for an opinion to the management committee; therefore, the Regulation should be corrected,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 710/2002, the amount of refund for product code 1702 90 79 90/00 is replaced by the following:>TABLE>Article 2This Regulation shall enter into force on 30 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 111, 26.4.2002, p. 27.